UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-2381



JOSEPH C.V. FERRUSI,

                                              Plaintiff - Appellant,

          versus


HOWARD S. STONE, III,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-96-1733-A)


Submitted:   June 16, 1998                 Decided:   August 27, 1998


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph C.V. Ferrusi, Appellant Pro Se. Gary Brooks Mims, BRAULT,
PALMER, GROVE & ZIMMERMAN, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting defen-

dant’s motion for judgment in his civil action arising out of a

traffic accident between the parties. We have reviewed the record

and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Ferrusi v. Stone, No. CA-96-1733-A (E.D. Va. Sept. 3, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2